Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00738-CV

                                         Carolyn M. MILLER,
                                               Appellant

                                         v.
                             DURANGO MIDRISE, LLC d/b/a
                       DURANGO MIDRISE, LLC d/b/a Hemisview Village,
                                      Appellee

                             From the County Court, Bexar County, Texas
                                       Trial Court No. 387577
                              Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 15, 2014

DISMISSED FOR LACK OF JURISDICTION

           The clerk’s record in this forcible entry and detainer suit was filed on November 18, 2013.

It shows that the trial court’s judgment was signed on August 23, 2013. And, because no motion

for new trial, motion to modify the judgment, motion for reinstatement, or request for findings of

fact and conclusions of law was included in the clerk’s record, we noted in our order of November

25, 2013, that it appeared the notice of appeal was due to be filed on September 23, 2013. See TEX.

R. APP. P. 26.1(a). We also noted that the clerk’s record did not contain a notice of appeal filed in

the trial court and that appellant filed a notice of appeal with this court on October 23, 2013.
                                                                                    04-13-00738-CV


Therefore, we explained it appeared that appellant’s notice of appeal was untimely filed and that

we did not have jurisdiction over this appeal. We ordered appellant to show cause in writing why

this appeal should not be dismissed for lack of jurisdiction.

        Since our order, three supplemental clerk’s records have been filed. The first supplemental

clerk’s record shows that appellant filed her notice of appeal in the trial court on November 27,

2013. The second supplemental clerk’s record shows that appellant filed the following documents

in the trial court on December 12, 2013: motion to reinstate; request for findings of fact and

conclusions of law; motion for new trial; and motion to modify correct, or reform the judgment.

Because these documents were not filed until December 12, 2013, they were untimely filed and

do not extend appellate timetables. The third supplemental clerk’s record contains a letter dated

October 23, 2013, from appellant claiming that she attempted to file a notice of appeal with this

court online.

        Because appellate deadlines were not extended by appellant’s filing of her post-judgment

motions, her notice of appeal was due to be filed on September 23, 2013. A motion for extension

of time to file the notice of appeal was due on October 8, 2013. See TEX. R. APP. P. 26.3. The

supplemental clerk’s record shows that she did not file her notice of appeal until November 27,

2013.

        We therefore dismiss this appeal for lack of jurisdiction.



                                                  PER CURIAM




                                                -2-